Title: From John Adams to the President of Congress, 27 June 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Sir
Amsterdam June 27th. 1781

Major Jackson has been sometime here, in pursuance of Instructions from Colo. Laurens, in order to dispatch the purchase of the Goods, and the shipping of the Goods and Cash for the United States, which are to go by the South Carolina. But when all things appeared to be ready, I recieved a Letter from his Excellency Dr. Franklin informing me, that he feared his funds would not admit of his accepting Bills for more than fifteen thousand pounds sterling: the accounts of the Indian and the Goods amounted to more than fifty thousand pounds, which shewed that there had not been an Understanding sufficiently precise and explicit between the Dr. and the Colonel. There was however no Remedy but a Journey to Passy, which Major Jackson undertook, dispatched the whole business and returned to Amsterdam in seven days: so that I hope there will now be no more delays. Major Jackson has conducted through the whole of his Residence here, as far as I have been able to observe, with great Activity and Accuracy in Business, and an exemplary Zeal for the public Service.

I have the honor to be with the greatest Respect, Sir, your most obedient and most humble Servant
John Adams

